I cannot agree to the rule of law announced by the majority opinion in this case. Plaintiff's action is founded upon contract. "Duress," as applied to contracts in this state, is defined by statute as follows (Comp. Stat. 1921, sec. 4993):
"4993. Duress defined. 'Duress' consists in: First. Unlawful confinement of the person of the party, or of husband or wife of such party, or of an ancestor, descendant, or adopted child of such party, husband or wife.
"Second. Unlawful detention of the property of any such person; or,
"Third. Confinement of such person, lawful in form, but fraudulently obtained, or fraudulently made unjustly, harrassing or oppressive."
The definition of duress under our statutes would not in any way apply to the facts in this case, since there was no imprisonment of the son of defendant, and no other facts are pleaded or proof offered to bring the case within the terms of the statute, and I do not feel that this court is at liberty to ignore the statute and define duress, as applied to contracts, as the court has done in this appeal.
I therefore most respectfully dissent.
Note — See under (1), (2) 9 Rawle C. L. 711; R. C. L. Perm. Supp. p. 2536. (4) 9 Rawle C. L. 716. R. C. L. Perm. Supp. p. 2537.